951 So.2d 116 (2007)
FASTFUNDING THE COMPANY, INC., Appellant,
v.
Wendy BETTS, Appellee.
No. 5D02-1482.
District Court of Appeal of Florida, Fifth District.
March 16, 2007.
John A. Boudet and Lisa Harris of Greenberg Traurig, P.A., Orlando, and Susan Verbonitz, Pro Hac Vice, of Weir & Partners LLP, Philadelphia, for Appellant.
Theodore J. Leopold and Diana L. Martin, of Ricci-Leopold, P.A., Palm Beach Gardens, Christopher C. Casper of James, Hoyer, Newcomer & Smiljanich, Tampa, and E. Clayton Yates, of Law Office of E. Clayton Yates, P.A., Fort Pierce, for Appellee.
PER CURIAM.
We consider this case on remand from the Florida Supreme Court. Betts v. Fast-Funding The Company, Inc., 950 So.2d 379 (Fla. 2006). In light of Buckeye Check Cashing, Inc. v. Cardegna, 546 U.S. 440, 126 S.Ct. 1204, 163 L.Ed.2d 1038 (2006), we reverse and remand this case to the circuit court with directions that it be referred to arbitration. Under Cardegna, the arbitrator must determine whether the contract at issue is illegal (as usurious) under Florida law. Additionally, the arbitrator must determine whether, under Florida law, the arbitration may proceed as a class action. See Green Tree Fin. Corp. v. Bazzle, 539 U.S. 444, 123 S.Ct. 2402, 156 L.Ed.2d 414 (2003).
REVERSED AND REMANDED WITH DIRECTIONS.
THOMPSON, TORPY, and LAWSON, JJ., concur.